internal_revenue_service number release date index number --------------------------------- ------------------------------------------------ -------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-134596-05 date date legend x ------------------------------------------------------------------------ date ---------------------- date ------------------ date --------------------------- dear -------------- this letter is in response to a request filed on behalf of x regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year x has requested an extension of time for making such an election under authority contained in sec_301_9100-3 of the procedure and administration regulations information submitted indicates that x a partnership organized on date files its annual return of tax on form_1065 x’s form_8716 was due on date but was not filed by that date however the information furnished indicates that the taxpayer intended to file form_8716 on a timely basis and engaged a qualified_tax professional in order to assure a proper filing due to an error or misunderstanding on the part of the tax professional the form_8716 was not timely filed the error was not due to any lack of due diligence or prompt action on the part of x sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxpayer year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under subtitle a plr-134596-05 provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections including elections to use other than the required tax_year under sec_444 if the provisions of sec_301_9100-2 do not apply to the taxpayer’s situation as in the instant case the provisions of sec_301_9100-3 other extensions may apply sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by x and its tax professional established that x acted reasonably and in good_faith furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government within the intendment of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied x is hereby granted an extension of time to file form_8716 so as to effect a first taxable_year ending date within days of the date of this ruling x must file the required form_8716 together with a copy of this letter_ruling with the service_center where its federal_income_tax return is filed this ruling is also conditioned on x complying with sec_1_7519-1t which provides in relevant part that for each taxable_year that x has an election under sec_444 in effect x must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t except for the specific ruling above which is restricted to the filing of form_8716 we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code or regulations that may be applicable thereto this letter_ruling is based on facts and representations provided by x and its authorized representative and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions not specifically addressed herein plr-134596-05 because it could help resolve federal tax issues a copy of this letter should be maintained with x’s permanent records in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter_ruling is being sent to x’s authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent michael j montemurro branch chief office of associate chief_counsel income_tax accounting sincerely
